Citation Nr: 1029313	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-06 834	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by a cough to include bronchitis and to include as due 
to an undiagnosed illness.

2.  Entitlement to waiver of recovery of an overpayment of VA 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian




INTRODUCTION

The Veteran served on active duty from January 1986 to December 
1989, July 2002 to April 2003, January 2004 to March 2005.  He 
also had Army Reserve and National Guard Service.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The Veteran thereafter moved and jurisdiction over his 
claims files was transferred to the RO in Lincoln, Nebraska.

This case is also before the Board on appeal from a July 2007 
action by the Lincoln, Nebraska RO that informed the Veteran that 
his VA benefits had been reduced because he had received 43 days 
of military drill pay during fiscal year 2007, and that an 
overpayment had been created.  

The record shows that the Veteran requested a personal hearing.  
However, it also shows that he thereafter withdrew that hearing 
request in March 2007.  Therefore, the Board finds that VA 
adjudication of the current appeal may go forward without 
providing the Veteran with a hearing.

Next, the Board notes that the Veteran filed notices of 
disagreement (NODs) as to rating decisions that denied an earlier 
effective date for the grant of service connection for 
hypertension, a higher evaluation for hypertension, and an 
increased rating for posttraumatic stress disorder (PTSD).  
However, none of these issues is in appellate status because he 
thereafter withdrew these appeals.  See 38 C.F.R. § 20.204(b) 
(2009) (a substantive appeal may be withdrawn at any time before 
the Board promulgates a decision).

Similarly, the Board notes that the Veteran filed NODs as to 
rating decisions that denied his claims of service connection for 
gastroesophageal reflux disease (GERD) with irritable bowel 
syndrome and for jock itch.  However, none of these issues is in 
appellate status because the RO in subsequent rating decisions 
granted service connection for the claimed disorders.  See 
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding 
that the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such issue).  

Likewise, the Board notes that the Veteran filed an NOD as to a 
rating decision that denied his claim for an increased rating for 
traumatic brain injuries (TBI).  However, in a subsequent rating 
decision the RO granted the Veteran a 100 percent rating for his 
TBI.  Therefore, this issue is also not in appellate status 
because the RO has granted the Veteran the maximum benefit 
allowable by law or regulation.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board also notes that the Veteran filed an NOD as to the 
effective date assigned by a rating decision for his newly 
service connected muscle spasms.   However, this issue is also 
not in appellate status because the Veteran did not thereafter 
perfect his appeal by filing a timely Substantive Appeal after 
the RO issued Statements of the Case as to this issue and VA has 
not mistakenly caused the claimant to believe that he had already 
perfected his appeal as to this issue.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2009) (an appeal requires a notice of disagreement and 
a timely filed substantive appeal after issuance of a statement 
of the case); Roy v. Brown, 5 Vet. App. 554, 556 (2009) (if the 
claimant fails to file a substantive appeal in a timely manner, 
and fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision"); Percy v. 
Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a 
timely notice of disagreement, the filing of a timely Substance 
Appeal may not be needed to perfect an appeal if VA mistakenly 
caused the claimant to believe that he had already perfected his 
appeal).  

Lastly, the Board's review of the record reveals that the 
Veteran challenged the validity of the debt which is the 
subject of the current waiver action.  However, because 
this issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to waiver of recovery of an overpayment 
of VA benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that a chronic disability manifested by a 
cough, including bronchitis, and including an undiagnosed illness 
is related to service despite the claimant being a combat 
Veteran.


CONCLUSION OF LAW

A chronic disability manifested by a cough including bronchitis, 
to include as due to undiagnosed illness, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred or aggravated in active service.  38 U.S.C.A. §§ 
101, 106, 1101, 1110, 1112, 1113, 1117, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in May 2005, prior to 
the August 2005 rating decision, along with letters dated in 
February 2006 and March 2006 provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  To the extent that the above letters 
did not provide the Veteran with adequate Dingess notice prior to 
the initial adjudication of his claim, the Board finds that 
providing him with this notice followed by a readjudication of 
the claim in the October 2008 supplemental statement of the case 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above 
letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, 
the Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, the statement of the case, and the 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the Veteran's service 
treatment records and post-service VA and private treatment 
records.  A VA examination and opinion with respect to the issue 
on appeal was obtained in May 2005.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a reading of 
the Veteran's claims files and medical records, and the results 
of a physical examination.  It considers all of the pertinent 
evidence of record, to include the statements of the Veteran, and 
provides a rationale for the opinion offered.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.


Service Connection

The Veteran contends that he is entitled to service connection a 
chronic disability manifested by a cough to include bronchitis 
and due to an undiagnosed illness incurred in the Southwest Asia 
theater of operations during the Persian Gulf War.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  

Other specifically enumerated disorders, including 
bronchiectasis, will be presumed to have been incurred in service 
if it was manifested to a compensable degree within the first 
year following separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service connection may be established for a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  In the case of claims based on undiagnosed illness 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that there 
be competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(3), (4).

Compensation, however, shall not be paid under this section if: 
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may nevertheless 
be established by evidence demonstrating that the disease was in 
fact "incurred" during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

As to service connection for a chronic disability resulting from 
an undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1), the Veteran's DD Form 214 for his last period of 
service (from January 2004 to March 2005) reflects that he served 
in the Southwest Asia theater of operations.  Thus, the Veteran 
is eligible for presumptive service connection under 38 U.S.C.A. 
§ 1117.  The Board also notes that the sign or symptom at issue 
here - a chronic cough - is among those listed in the pertinent 
regulation, and that it was complained of during the presumptive 
period.  See 38 C.F.R. § 3.317(b) (listing "symptoms involving 
the respiratory system" as "signs or symptoms").  

As to the Veteran having objective indications of a chronic 
disability, his service treatment records reflect February 2005 
treatment for a cough/cold of three days' duration, with a 
diagnosis of bronchitis.  The Veteran's February 2005 report of 
medical history includes a health care provider comment that the 
Veteran had a chronic cough with intermittent shortness of 
breath, and required pulmonary evaluation at a VA outpatient 
clinic.  Similarly, the May 2005 VA examiner diagnosed a 
persistent cough.  Moreover, a November 2005 VA treatment record 
documented the Veteran complained of sinus congestion, sore 
throat and cough.  The Veteran's symptoms of cough, greenish 
yellow phlegm, and sore throat were described as sinusitis 
symptoms.  Private medical records dated in March 2006 also 
document the Veteran's complained of a cough of three days' 
duration and he was given a pertinent assessment of sinusitis.  

However, the May 2005 VA examiner also opined that there was 
inadequate information to conclude the existence of Gulf War 
syndrome in the Veteran.  The examiner explained that the Veteran 
had complained of no history of fatigue or muscle pain.  Joint 
pains were noted without neurological signs and symptoms, or 
neuropsychological signs and symptoms.  The Veteran had 
occasional headaches but no muscle pain.  The Veteran did have a 
cough but no associated shortness of breath.  There was no 
history of sleep disturbances and no gastrointestinal increased 
bowel movements.  There was no history of rapid, slow or 
irregular heart beating, heart failure or heart murmur.  There 
was no history of abnormal weight loss.  

Moreover, VA treatment records show that pulmonary function tests 
were normal in September 2005.  VA records reflect that the 
Veteran denied a cough in February 2008.  Furthermore, in the 
report of the September 2008 VA general medical examiner it was 
opined that the Veteran's lungs were clear to auscultation 
bilaterally and good chest wall movement was noted.  The 
diagnosis was negative for cough, bronchitis, or any pulmonary 
disorder.  

Therefore, to the extent that the Veteran is seeking service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 for a 
chronic cough caused by the bronchitis diagnosed while on active 
duty and/or the sinusitis diagnosed post-service, because these 
are known clinical diagnosis, the claim must be denied.  

To the extent that the Veteran is seeking service connection 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 for a chronic cough 
caused by something other than bronchitis or sinusitis, the Board 
finds that the foregoing post-service medical records do not 
support his claim for service connection.  They provide no 
medical evidence of any objective indications of chronic 
disability.  They include no opinion that the Veteran has a 
chronic disability due to an undiagnosed illness.  In fact, the 
May 2005 VA examiner opined that there was inadequate information 
to conclude the existence of Gulf War syndrome in the Veteran.  
This opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Moreover, while the Board 
finds that the Veteran and his representative may report on the 
claimant having a cough because it is observable by a lay person, 
the Board also finds that the diagnosing of an undiagnosed 
illness is a determination "medical in nature" and not capable 
of lay observation.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, since laypersons are 
not capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions are not credible.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Therefore, service connection under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 for a chronic cough caused by something other 
than bronchitis or sinusitis must also be denied.

As for service connection on a direct bases under 38 C.F.R. 
§ 3.303(a), the Veteran's DD 215 shows that he received the 
Purple heart Medal.  Therefore, the Board finds that the Veteran 
is a combat Veteran as defined by 38 U.S.C.A. § 1154(b).  
Moreover, the Board finds that the Veteran's claims regarding 
exposure to dust and smoke while serving in combat are consistent 
with the circumstances, condition, and/or hardships of his second 
period of active duty.  Id.  Furthermore, the Board finds that 
the Veteran is both competent and credible to report on the fact 
that he had problems with a cough while serving on his last 
period of active duty.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.

However, service treatment records, except for the February 2005 
treatment record, do not document complaints, diagnoses, or 
treatment for a chronic disability manifested by a cough to 
include bronchitis.  Likewise, the Veteran's reserve component 
medical records do not document complaints, diagnoses, or 
treatment for a chronic disability manifested by a cough to 
include bronchitis.  Furthermore, the Board finds the service 
records, which are negative for complaints, diagnoses, or 
treatment for a chronic disability manifested by a cough to 
include bronchitis while on active duty or while serving with a 
reserve component more credible than the Veteran's claims that he 
had problems with a chronic disability manifested by a cough to 
include bronchitis since service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a 
chronic disability manifested by a cough to include bronchitis 
must be denied despite the fact that the Veteran served in 
combat.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having bronchiectasis within one year of his separation 
from any of his periods of active duty.  Accordingly, entitlement 
to service connection for a chronic disability manifested by a 
cough to include bronchitis based on a presumptive basis must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from any of his periods of active duty and 
first seen complaining of a cough diagnosed as sinusitis in 
November 2005 to be compelling evidence against finding 
continuity.  Put another way, the seven month gap between the 
Veteran's discharge from his last period of active duty and the 
first evidence of the claimed disorder weighs heavily against his 
claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition); Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems coughing since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's representative is competent to 
give evidence about what he sees.  However, upon review of the 
claims folders, the Board finds that the Veteran's and his 
representative's assertions that the claimant has had a chronic 
disability manifested by a cough to include bronchitis since his 
military service are not credible.  In this regard, the Veteran 
and his representative's claims are contrary to what is found in 
the in-service and the post-service medical records.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for the claimed disorder for seven months 
following his separation from his final period of active duty, 
than the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for a chronic disability 
manifested by a cough to include bronchitis based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's post-
service cough and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  Moreover, while the Board finds 
that the Veteran and his representative may report on the 
claimant having a cough because it is observable by a lay person, 
the Board also finds that the diagnosing of a chronic disability 
manifested by a cough including bronchitis is a determination 
"medical in nature" and not capable of lay observation.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that these opinions are not credible.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for a chronic disability manifested by a cough to 
include bronchitis is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service disorder and 
an established injury, disease, or event of service origin.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a chronic 
disability manifested by a cough to include bronchitis despite 
the fact that the Veteran served in combat.  See 38 U.S.C.A. 
§§ 1110, 1131, 1154(b); 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a chronic disability manifested by a cough 
to include bronchitis, to include as due to an undiagnosed 
illness, is denied.  


REMAND

The facts surrounding the Veteran's overpayment of VA benefits 
during 43 days of drill pay in 2007 are unclear.  As a result, 
the issue of entitlement to waiver of recovery of an overpayment 
of VA benefits requires additional development.  

Specifically, it is unclear whether the RO or the VA Debt 
Management Center (DMC) collected the debt.  Each sent the 
Veteran a letter regarding a debt stemming from payment of VA 
benefits during 43 days of drill pay in 2007.  Further, the 
record contains no actual decisions or determinations made by the 
DMC. 

The amount of the debt is also unclear.  In a July 2008 letter, 
the RO identified an overpayment of $1,585, due to an overpayment 
of VA benefits during 43 days of drill pay in 2007.  The RO 
informed the Veteran that it would withhold $1,585 from his VA 
compensation, beginning in July 2007 and ending August 14, 2007.  
In a July 2008 letter, the DMC referred to a debt of $2.271.83.  
The DMC explained that it was going to withhold this amount from 
the Veteran's VA compensation, beginning in October 2008.  The RO 
cited this amount in a December 2008 statement of the case but 
did not explain its relationship to the debt identified by the 
RO.  In an October 2008 letter, the Veteran referred to a debt of 
$852.63.  He also alleged that he "never received the difference 
between my cost of living allowance to what was withheld for year 
2007."   

As indicated above, the Veteran has also challenged the validity 
of the debt.  Specifically, in an October 2008 letter the Veteran 
alleged that the RO should not have created an overpayment for 43 
days of drill.  Rather, the RO should have withheld the amount of 
the 43 days of drill pay.  The Board finds that this constitutes 
a challenge to the validity of the debt.  

However, the issue of the validity of the debt has not been 
developed or adjudicated at the RO level, and is therefore not an 
issue on appeal that may be considered by the Board at this time 
in the first instance.  Tellingly, the Court has held that when 
the validity of the debt is challenged, a threshold determination 
must be made on that question prior to a decision on the waiver 
of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991).  A debtor may dispute the amount or existence of a debt, 
which is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2009); see also VAOPGCPREC 6-98.  The propriety and amount of 
the overpayment at issue are matters that are integral to a 
waiver determination.  See Schaper, 1 Vet. App. at 434.  

Accordingly, the Board finds that validity of the debt question 
is inextricably intertwined with the current issue on appeal and 
adjudication of the claim for waiver of the overpayment must be 
stayed until the AOJ determines whether the creation of the debt 
at issue was proper and, if so, the correct amount of the debt.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the claims 
must be adjudicated together in order to enter a final decision 
on the matter). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC is requested to produce a 
written paid and due audit of the 
Veteran's compensation account since 
January 2007.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the Veteran, as well as 
the amounts properly due.  A copy of the 
written audit should be inserted into the 
claims files and another provided to the 
Veteran and his representative.

2.  The DMC should then adjudicate the 
issue of whether the overpayment of 
compensation benefits at issue was 
properly created, and the amount of any 
overpayment.  If it is determined that any 
or all of the overpayment at issue was 
improperly created, award action should be 
taken to rectify the error.  In any case, 
the Veteran and his representative should 
be informed of the decision made and 
should be allowed the requisite period of 
time for a response.

3.  Thereafter, if an overpayment is found 
to have been properly created, the Veteran 
should be allowed an opportunity to submit 
additional evidence pertinent to his 
request for waiver of recovery of the 
assessed overpayment, including a complete 
financial status report, citing all 
current income, expenses, and assets.

4.  After the actions requested above have 
been completed, the case should be 
referred to the DMC to review the record 
and reconsider the Veteran's request for 
waiver pursuant to the principals of 
equity and good conscience.  A formal 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
files, separate and apart from a 
supplemental statement of the case (SSOC).

5.  If the DMC's determination remains 
unfavorable to the Veteran with regard to 
the issue of entitlement to waiver of 
recovery of an overpayment of disability 
compensation benefits, he and his 
representative should be furnished an SSOC 
separately.  After the Veteran and his 
representative have been afforded adequate 
opportunity to respond to the SSOC, the 
appeal must be returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


